Beck, J.
(After stating the facts.) We are of the opinion that the court did not err in granting the interlocutory injunction so as to preserve the status until the final hearing. The plaintiff in error insists that under the law as contained in section 1075 of the Civil Code of 1910, the property was taxable in Jenkins county. That section contains the following provision: “All persons, companies, or corporations conducting any business enterprise upon realty not taxable in the county in which such persons reside, or the office .of the company or corporation is located, shall return for taxation their stock of merchandise, raw material, machinery, live stock, and all other personalty employed in the operation of said business enterprise, and the notes and accounts made and the money used in the prosecution of such business enterprise, on hand at the time for the estimation of property for taxation, including all personalty of whatsoever kind connected with or used in said enterprise in any manner whatever, in the county in which is taxable the realty whereon such business enterprise is located or carried on; provided, that the provisions of this section shall not apply to those corporations required by law to make their returns to the comptroller-general.” We do not think that the provisions which we have quoted are applicable in cases like that presented in this record. If the sawmill in question were permanently located in the county of Jenkins, it would raise a different question. But *440tlie sawmill here sought to be taxed is a portable sawmill, movable from place to place with its equipment, and as a matter of fact is moved to such a place as would, in the opinion of its owner, render the operation of the same profitable. It is alleged in the answer that the property remained in Jenkins county for about a year, but it does not distinctly appear that it had .remained as long as a year. But even if it had remained for a period of a year, that would not be conclusive as against the contention of the petitioner that the mill and its equipment remained only temporarily in the place where it might be located. If the mill is actually a portable sawmill, remaining only temporarily in the place to which it may be carried for operation, and if as a matter of fact it is carried from county to county, then it is clearly taxable as personal property belonging to the owner in the county of Jefferson, that is, the county of petitioner’s residence; and if taxable there, it ought not to be taxed in one or more other counties where it might be for a time located because of the temporary advantage of the situation. What are the real facts of the case can be developed upon the final trial. The judge properly held that the status should be preserved until then, and there was no error in granting the injunction.

Judgment affirmed.


All the Justices concur, except Fish, G. J.,. absent.